Citation Nr: 1609457	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for human immunodeficiency virus (HIV).

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to August 1985.  

This matter originates from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

As discussed below, the Board is reopening the Veteran's service-connection claim for PTSD based on the submission of new and material evidence.  As the Veteran's treatment records include diagnoses of PTSD and depressive disorder, the Board is also expanding the issue to include consideration of whether service connection may be warranted for any psychiatric disability.  See Clemons v Shinseki, 23 Vet App 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms and the other information of record).

The Veteran's reopened psychiatric disability claim, as well as his HIV and hepatitis claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's service-connection claim for PTSD in a January 2008 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 
 
2.  The evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate his service-connection claim for PTSD.

CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying the Veteran's service-connection claim for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).
 
2.  As new and material evidence has been received, the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the application to reopen the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

Analysis

The RO denied the Veteran's service-connection claim for PTSD in a January 2008 rating decision.  At that time of that decision, the evidence of record included the Veteran's service treatment records, service personnel records, some post-service VA treatment records, and the Veteran's own statements of argument. The RO denied the Veteran's claim, indicating that there was no credible evidence that his claimed in-service stressor (sexual assault) actually occurred.  The RO notified the Veteran of the rating decision and of his appellate rights in a January 2008 letter.  The Veteran did not appeal that decision, nor did he submit additional evidence within one year.  That decision thus became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence includes a letter from the Veteran's psychologist, Dr. G.D.S., dated December 15, 2011 indicating that the Veteran has PTSD from military sexual trauma he experienced during his service in the U.S. Navy.  In a subsequent VA treatment report, Dr. G.D.S. observed that the Veteran's current identity issues "commonly arise from sexual trauma."  See a March 19, 2012 VA Psychology Note from Dr. G.D.S.  
This additional evidence relates to a potential relationship between the Veteran's claimed PTSD and his claimed in-service stressor.  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor).  Presuming the credibility of this newly-presented evidence (see Justus), the Board finds that the evidence relates to an unestablished fact necessary to substantiate his service-connection claim.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.


ORDER

The application to reopen a claim for service connection for PTSD is granted.


REMAND

The Veteran asserts that he has an acquired psychiatric disability, to include PTSD, based on an in-service sexual assault (rape).  He also asserts that he currently has HIV, hepatitis B and hepatitis C, which he contracted at the time of this in-service assault.  Because the record as it currently exists is incomplete, the Board must remand the issues on appeal.

Service Treatment Records

In a statement received on November 30, 2011, the Veteran indicated that he reported his alleged assault to medical personnel during service, but that his service treatment records had disappeared.  Similarly, in a July 2014 statement, the Veteran's representative asserted that the Veteran was diagnosed with HIV and hepatitis during service, but that his service records were lost.  Significantly, an Administrative Remark located in the Veteran's service personnel records dated August 9, 1985 specified that the Veteran's medical record had indeed been lost, and had not been located after a diligent search.  The notation indicated that if located, the medical record would be forwarded to a Commanding Officer at the Naval Reserve Personnel Center.  

When VA originally requested the Veteran's service treatment records in July 2007, the only records provided were the Veteran's August 1985 separation examination, a copy of his enlistment examination, and some dental records.  There is no indication in the file that further efforts were made at the time to obtain any other available or outstanding service treatment records, to include following up with the Naval Reserve Personnel Center.  On remand, the AOJ should contact the Naval Reserve Personnel Center, and any other records repositories deemed appropriate, to request and obtain the Veteran's outstanding service treatment records.

VA treatment records

In June 2011, the Veteran resubmitted a copy of VA From 21-526 indicating that he received treatment for PTSD, HIV, and hepatitis B and C at the Kansas City VA Medical Center (VAMC) since 1984.  It appears that VA treatment records dating from 1999, but no earlier, have been requested and obtained.  On remand, any outstanding VA treatment records dated from 1984 to 1999 should be requested and associated with the file, if available.

In a Statement in Support of Claim received by VA on April 4, 2011, the Veteran indicated that he received treatment from two VA doctors-Drs. D. and Dr. C.-at the VAMC-Kansas City Behavioral Clinic, highlighting specific treatment on March 22, 2011.  No VA treatment report dated March 22, 2011 is currently in the Veteran's file.  On remand, all VA treatment records relevant to the Veteran's treatment for psychiatric problems, HIV and/or hepatitis dated from 1999 to 2012 that are not already of record should also be requested and obtained.

Finally, there is no indication in the record that the Veteran has stopped receiving treatment from VA.  Therefore, all relevant VA treatment records dated from 2012 to the present day should also be requested and associated with the Veteran's file. 


Private Treatment Records

In a statement received on November 30, 2011, the Veteran indicated that he has had mental health issues since the mid-1980s, including being suicidal, and experiencing manic depression, uncontrollable crying, anxiety disorder, flashbacks and PTSD.  He noted that he sought care at multiple private facilities, to include Trinity Medical Center, Missouri Western Mental Health, Swope Parkway Behavioral Health, and St. Mark Church.  Although the Veteran submitted some treatment reports (dated in 2003 only) from Swope Parkway Behavioral Health, no other private treatment records have been submitted or associated with the file.  On remand, the Veteran should be provided an opportunity to submit these records, or in the alternative, authorize VA to obtain them on his behalf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Naval Reserve Personnel Center, and any other records repositories deemed appropriate, and request any outstanding service treatment records pertaining to the Veteran that may be available.  All efforts to obtain such records must be documented in the claims file.

2.  Request and associate with the Veteran's file any VA treatment records dated from 1984 to 1999 from the Kansas City VAMC relevant to treatment he may have received for psychiatric problems, HIV and/or hepatitis.  In addition, any relevant records dated from 1999 to the present day that are not currently on file, to include a March 22, 2011 record from the Kansas City VA Behavioral Clinic, should also be requested and associated with the file.  As above, all efforts to obtain such records must be documented in the claims file.

3.  Send the Veteran a letter notifying him that treatment
reports from Trinity Medical Center, Missouri Western Mental Health and St. Mark Church are not of record, and that the treatment report from Swope Parkway Behavioral Health that are of record are dated in 2003 only.  Provide the Veteran an opportunity to submit any additional private treatment records he has in his possession, or authorize VA to obtain them on his behalf if he wishes them to be considered in the adjudication of his appeal.

4.  After completion of (1)-(3) above, complete any additional evidentiary development deemed necessary based on review of the newly-obtained evidence, to include consideration of whether additional medical examinations or opinions should be obtained.

5.  Then, readjudicate the Veteran's service-connection 
claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


